DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.
Claims 1-4, 6, 8-14, 16 and 17 under 35 U.S.C. §103 as being unpatentable over Styrc (U.S. Patent Application Publication No. 2007/0233223, hereinafter “Sty re") in view of Tan et al. (US. Patent Application Publication No. 2012/0041472, hereinafter “Tan") and Heneveld (U S. Patent Application Publication No. 2015/0374359, hereinafter “Heneveld"); Claim 5 under 35 U.S.C. §103 as being unpatentable over Styrc in view of Tan and Heneveld as applied to claim 1 above, and further in view of Wen (U.S. Patent Application Publication No. 2009/0048656, hereinafter “Wen”; Claims 18, 19, 21, and 22 under 35 U.S.C. §103 as being unpatentable over Styrc in view of Tan. Applicant respectfully traverses these rejections. Applicant respectfully traverses these rejections.
Styrc does not disclose a continuous suture actuation member
Applicant argues that the rod (31) of Styrc breaks and is discontinuous at reference 35B as is evidenced by a clear line (i.e. discontinuity or break) between the hook (35B) and vertical portion of rod (31) extending above the hook. Examiner respectfully disagrees. The rod (31) of Styrc is continuous since it does not break into two separate pieces, but it a continuous singular rod from the proximal to distal end; wherein the hooks are projected from the continuous singular rod (see Fig. 7 of Styrc).
Styrc does not enable a plurality of teeth in each section, especially teeth angled in the manner claimed
Applicant argues that “Styrc simply does not teach or suggest how to otherwise form multiple of the disclosed clips on a single rod, at least one at a position spaced from the distal end. To argue otherwise is the essence of hindsight, particularly, because no portion of Styrc does not suggest or provide a blueprint to illustrate that such a modification is possible”. Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Styrc discloses in the embodiment of Fig. 7 a retention rod 31 having proximal and distal engagement sections, each including one tooth [a retention hook 35A, 35B], However, the embodiment of Fig.7 fails to disclose more than one hook in each engagement section of the retention rod. The embodiment of Fig. 8 of Styrc teaches two [proximal, distal] retention rods 31 A, 31B, wherein each rod has its own engagement section including a plurality of teeth [a retention hook 35 and a retention clip 203], Since Styrc teaches that a single rod having both proximal and distal engagement sections is an alternative to two rods, each having its own engagement section, it would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 7 to include the retention hook and clip of the embodiment of Fig. 8 in order to control the release of the prosthetic heart valve (para. 0107, and 0115-0117). Furthermore, one skilled in that art could come to the conclusion that the proximal ends of the rods can be used to form one singular rod with two hooks at each engagement section. For example, Fig. 6 of Styrc illustrates two rods 31A-B, each with one hook and a distal section 63. In in Fig. 7 
None of the references teach or enable multiple angled teeth
Heneveld does not teach how such an angled hook can be formed as one or many hooks or teeth in a continuous rod having sections of a plurality of teeth, such as that of claim 1 or the alleged modified device of Styrc. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner asserts that the rejection on record does not rely on Heneveld to teach these limitations. Heneveld is used as a secondary reference, in combination with Styrc, to teach a hook with an inner acute angle. Even though Heneveld only discloses one hook, the teaching of an angled hook can be applied to the plurality of hooks disclosed in Styrc. This modification is advantageous because the addition of an angled hook will facilitate secure engagement of a suture and prevent the suture from slipping underneath the hook section (para. 0108-0109) and allow the teeth of Styrc to bend in the direction of the proximal suture, towards the proximal end of the catheter.
The combination of Styrc and Tan does not enable engagement of a sinuous actuation member from a position within a catheter.
Applicant argues that the hook (15) of Tan is not taught to be configured to engage the interlocking mechanism (14) from a position within the “catheter” (13) but only teaches engagement of the mechanism (14) from a position outside of the distal opening of the “catheter’ (13) and that it is simply unpredictable based on the teachings of the references whether Tan’s hook (15) would be suitable for engagement of the filamentary connections (33) at differently positioned apertures and angles.
Examiner respectfully disagrees. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner asserts that the rejection on record does not rely on Tan to teach these limitations. Styrc discloses engaging a suture (retention thread (33A}} (para. 0075) (Figs. 1, 2, and 7), which extends at least partially around a prosthesis endoprosthesis device (11)) (see Fig. 1), with an engagement section (having a (retention hook 354))) (see Fig. 7) of a continuous suture actuation member (retention rod (31) [interpreted as retention rod (31) because the retention rod (31)) of Fig. 7 is formed without any breaks into a singular rod from the proximal to distal end], which is positioned in a catheter (hollow support (13)) having an end (para. 0048 and 0049).  Tan is used as a secondary reference, in combination with Styrc, to teach an S shaped hook. Even though Tan teaches engagement of the mechanism (14) from a position outside of the distal opening of the “catheter’ (13), the following combination is not bodily incorporation, therefore there would be a predictable result when using the S shaped hook in Styrc that the loop of the suture would get caught on any of the bends on the sinusoidal hook.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Styrc (US 2007/0233223) in view of Tan et al. (US 2012/0041472) [hereinafter Tan] and Heneveld (US 2015/0374359) .
Regarding claim 1, Styrc discloses a combination delivery device and prosthetic heart valve, the combination comprising:
 	a prosthetic heart valve (endoprosthesis device (11) of the endovalve type which comprises a stent and valve secured to a stent (para. 0007)) having a stent frame (braided portions of 
 [The examiner notes that the embodiment of Fig. 7 is considered to anticipate the claims; however, Fig. 1 is referenced for like features that are not shown in Fig. 7.]; and 
a delivery device including: 
a catheter (hollow support (13)) having a lumen (inner lumen of hollow support (13) defined by X-X’ axis) and an access port (retention openings (23A, 23B)) (see Figs. 1 and 7) (abstract and para. 0048), and 
a continuous suture actuation member [interpreted as retention rod (31)) because the retention rod (31) of Fig. 7 is a continuous singular rod not two separate pieces] extending from a proximal end (near actuating portion (37)) to a distal end (near distal hook 35A), the suture actuation member positioned within the lumen of the catheter (support (13)) (see Fig. 7); the suture actuation member forming a plurality of [proximal and distal] engagement sections between the proximal end and the distal end, each engagement section forming one tooth (retention hooks 35A, 35B) and each suture loop is engaged with one tooth (retention hooks (35A, 35B) of one of the plurality of engagement sections proximate the access port (see Fig. 7) (abstract and para. 0074 and 0075); 
wherein the suture actuation member (retention rod (31)) can be pulled proximally to place tension in the suture and correspondingly compress the prosthetic heart valve (para. 0080 – 0081) (para. 0106) (see Fig. 7).
However, the embodiment shown in Fig. 7 of Styrc fails to disclose wherein each engagement section of the plurality of engagement sections [proximal/distal] section includes a plurality of teeth;
In the embodiment shown in Fig. 8, Styrc discloses a proximal and distal suture actuation member (proximal and distal retention rods (31A, 31B)), wherein each retention rod has its own engagement section and each engagement section includes a plurality of teeth (retention hook (35) and 
It would have been well within the purview of one of ordinary skill in the art to have modified the device of Styrc shown in Fig. 7 to include a proximal and distal engagement section, each including a retention hook and a retention clip, and disposed on one rod [which is a known alternative to two rods taught by Styrc] in order to control the release of the endoprosthesis by individually deploying the principle loop(s) with the retention hook(s) and the auxiliary loop(s)  with the retention clip(s) (para. 0107 and 0115-0117). 
However, Modified Styrc fails to disclose the suture actuation member comprising a plurality of sinuous engagement sections.
Tan teaches in the same field of endeavor of delivery devices comprised of an engagement section with a J-shaped hook (15) configured to retain and release a loop (14) (see Figs. 1-3).  Tan further teaches that the hook can be formed in a J-,Y-, or S-shape (Figs. 6A-C) (para. 0042 and claim 93); wherein these structures are known equivalents in the art for performing the same function of retaining and releasing a loop.
Since Modified Styrc discloses the suture actuation member having two engagement sections with a plurality of U or J shaped [hooks] teeth configured to retain and release suture loop (45). It would have been obvious to one of ordinary skill to have modified the prior art of Styrc to include an S-shaped hook as taught by Tan in place of the J or U-shaped hook disclosed by Styrc because such a modification can be considered a substitution of one known element (J-shaped hook) for another (S-shaped hook), 
Furthermore, Modified Styrc fails to disclose wherein each of the plurality of teeth are angled in a proximal direction with respect to a central axis of the lumen.
Heneveld teaches in the same field of endeavor of suture grasping devices comprised of an engagement section with a J-shaped hook (177) configured to retain and release suture (90). Heneveld further teaches that the hook (177) has an acute inner angle (E’) with respect to a central axis of the lumen (see Fig. 8) for the purpose of adequately retaining suture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify engagement section in Modified Styrc to include a hook with the inner acute angle of Heneveld in order to facilitate secure engagement of a suture and prevent the suture from slipping underneath the hook section (para. 0108-0109) and allow the teeth of Styrc to bend in the direction of the proximal suture, towards the proximal end of the catheter.
Regarding claim 8, Styrc discloses a method of adjusting expansion and contraction of a prosthetic heart valve prior to deployment (para. 0003, 0076, and 0079-0083), the method comprising the steps of: 
providing a prosthetic heart valve (endoprosthesis device (11) which comprises a stent and valve secured to a stent (para. 0007)) (see Fig. 1); 
providing a suture (retention thread (33A, 33B)) positioned around the prosthetic heart valve (device (11) (abstract and para. 0076) (see Fig. 1)); 
providing a delivery device including: 
a catheter (hollow support (13)) having a lumen (inner lumen of hollow support (13) defined by X-X’ axis) and an access port (retention openings (23A, 23B)) (see Figs. 1 and 7) (abstract and para. 0048), and 

engaging the suture with one tooth (para. 0074 and 0075) (Fig. 7); and 
pulling the suture actuation member proximally to place tension in the suture to correspondingly compress the prosthetic heart valve (para. 0079-0082) (para. 0106) (see Fig, 7).
However, the embodiment shown in Fig. 7 of Styrc fails to disclose wherein each engagement section of the plurality of engagement sections [proximal/distal] section includes a plurality of teeth;
In the embodiment shown in Fig. 8, Styrc discloses a proximal and distal suture actuation member (proximal and distal retention rods (31A, 31B)), wherein each retention rod has its own engagement section and each engagement section includes a plurality of teeth (retention hook (35) and retention clip (203)). The retention hook(s)(35) retain the principle loop(s) (45) and the retention clip(s) retain the auxiliary loop(s) (201) (shown in Figs. 8 and 9). Styrc further teaches that one rod having both proximal and distal engagement sections (as shown in the Fig. 7 embodiment) can be an alternative to two rods, each having its own engagement section (as shown in the Figs. 6 and 8 embodiments) for the purpose of yielding the same result of deploying a endoprosthesis (11) into a vessel of a patient. 
It would have been well within the purview of one of ordinary skill in the art to have modified the device of Styrc shown in Fig. 7 to include a proximal and distal engagement section, each including a retention hook and a retention clip, and disposed on one rod [which is a known alternative to two rods 
However, Modified Styrc fails to disclose the suture actuation member comprising a plurality of sinuous engagement sections.
Tan teaches in the same field of endeavor of delivery devices comprised of an engagement section with a J-shaped hook (15) configured to retain and release a loop (14) (see Figs. 1-3).  Tan further teaches that the hook can be formed in a J-,Y-, or S-shape (Figs. 6A-C) (para. 0042 and claim 93); wherein these structures are known equivalents in the art for performing the same function of retaining and releasing a loop.
Since Modified Styrc discloses the suture actuation member having two engagement sections with a plurality of U or J shaped [hooks] teeth configured to retain and release suture loop (45). It would have been obvious to one of ordinary skill to have modified the prior art of Styrc to include an S-shaped hook as taught by Tan in place of the J or U-shaped hook disclosed by Styrc because such a modification can be considered a substitution of one known element (J-shaped hook) for another (S-shaped hook), wherein the substitution would have yielded predictable results, namely, of retaining and releasing the suture loop (shown in Figs. 1-3).
Furthermore, Modified Styrc fails to disclose wherein each of the plurality of teeth are angled in a proximal direction with respect to a central axis of the lumen.
Heneveld teaches in the same field of endeavor of suture grasping devices comprised of an engagement section with a J-shaped hook (177) configured to retain and release suture (90). Heneveld further teaches that the hook (177) has an acute inner angle (E’) with respect to a central axis of the lumen (see Fig. 8) for the purpose of adequately retaining suture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of

Regarding claims 2 and 10, Modified Styrc discloses wherein the plurality of engagement sections and the plurality of teeth are continuously formed in a material of the suture actuation member [para. 0112 discloses that the two engagement sections , each including the retention hook and clip, are made from the same material].
Regarding claims 3 and 11, Modified Styrc discloses wherein the suture is one of a plurality of sutures (retention thread (33A, 33B)) positioned around the stent frame and a plurality of access ports (retention openings (23A, 23B)) within the catheter (hollow support (13)), each suture being engaged with one of the plurality of teeth (see Figs. 1 and 7) (para. 0104-0105).
Regarding claims 4 and 13, Modified Styrc discloses wherein the plurality of engagement sections which include the retention hook (35) and retention clip (203) are separated from each other by sections of the actuation member that do not include teeth (see Fig. 8).
Regarding claims 6 and 14, Modified Styrc discloses wherein a maximum height of the plurality of teeth  (height of retention hooks (35) and a diameter of the lumen of the catheter (support (13)) are configured to prevent the suture from disengaging from the suture actuation member when the suture actuation member is pulled proximally (see Fig. 8) (para. 0079-0082 and para. 0104-106) [The examiner notes that modified device of Styrc operates similarly to the embodiment of Fig. 7, just with two teeth].
[Note: the phrase “configured to prevent the suture from disengaging from the suture actuation member when the suture actuation member is pulled proximally” is interpreted as intended use because it is functional, not structural, language. Therefore, the limitation only structurally requires “a maximum height” and “a diameter” and that Modified Styrc must only be capable of doing the claimed 
Regarding claim 9, Modified Styrc discloses further comprising the step of moving the suture actuation member distally to release tension in the suture (para. 0088-0089) (see Figs. 1 and 3) [The examiner notes that modified device of Styrc operates similarly to the embodiment of Fig. 7, just with two teeth].
Regarding claim 12, Modified Styrc discloses wherein the step of pulling the suture actuation member proximally correspondingly tensions each of the plurality of sutures (para. 0106) (Fig. 1).
Regarding claims 16 and 17, Modified Styrc discloses wherein the prosthetic heart valve  (endoprosthesis device (11)) (see Fig. 1 of Stryc) includes a proximal end (17) and a distal end (15) (see Fig. 1 of Styrc); wherein each of the plurality of teeth are angled (acute inner angle (E’) of Fig. 8 of Heneveld) with respect to a central axis of the lumen in a direction of the proximal suture (see Fig. 8 of Heneveld) (para. 0108-0109).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Styrc (US 2007/0233223) in view of Tan et al. (US 2012/0041472) [hereinafter Tan] and Heneveld (US 2015/0374359) as applied to claim 1 above, and further in view of Wen (US 2009/0048656).
Regarding claim 5, Modified Styrc discloses all the limitations stated above including a suture actuation member having two engagement sections with a plurality of teeth. However, Modified Styrc does not disclose a suture actuation member with three engagement sections.
Wen teaches wherein the suture actuation member (locked coil (75)) that may lock with the respective stayguys (70d, 70c, 70b); Fig. 5a; para. 0107) includes three engagement sections (sections in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suture actuation member in Styrc to have three engagement sections (proximal, intermediate, and distal) instead of two for the purpose of having additional means for securing the suture onto the plurality of teeth.
Claims 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Styrc (US 2007/0233223) in view of Tan et al. (US 2012/0041472) [hereinafter Tan].
[The examiner notes that the embodiment of Fig. 7 is considered to anticipate the claims; however, Fig. 1 is referenced for like features that are not shown in Fig. 7.]
Regarding claim 18, Styrc discloses a method of adjusting at least one of expansion and contraction of a prosthesis comprising:
engaging a suture (retention thread (33A)) (para. 0075) (Figs. 1, 2, and 7) , which extends at least partially around a prosthesis (endoprosthesis device (11)) (see Fig. 1), with an engagement section (having a (retention hook 35A)) (see Fig. 7)) of a continuous elongated suture actuation member  [interpreted as retention rod (31)) because the retention rod (31) of Fig. 7 is a continuous singular rod not two separate pieces that extends from a proximal to distal end of the catheter], which is positioned in a catheter (hollow support (13)) having an end (para. 0048 and 0049); and
moving the suture actuation member (31) to move the suture (33A) and compress the prosthesis (11) (Fig. 1 illustrates the endoprosthesis (11) in the retracted state) or allow the prosthesis to expand (Fig. 3 illustrates the endoprosthesis (11) in the expanded state) (para. 0088-0089 and para 0093-0094).
However, Styrc fails to disclose the suture actuation member comprising a sinuous engagement section.

Since Styrc discloses the suture actuation member having an engagement section with a U or J shaped hook/tooth configured to retain and release suture loop (45). It would have been obvious to one of ordinary skill to have modified the prior art of Styrc to include an S-shaped hook as taught by Tan in place of the J or U-shaped hook disclosed by Styrc because such a modification can be considered a substitution of one known element (J-shaped hook) for another (S-shaped hook), wherein the substitution would have yielded predictable results, namely, of retaining and releasing the suture loop (shown in Figs. 1-3).
Regarding claim 19, Modified Styrc discloses wherein the sinuous engagement section [as taught by Tan – see rejection of claim 18 above] includes a plurality of teeth [the plurality of teeth is interpreted as the two curved portions forming the S-shaped hook) (see Fig. 6C of Tan).
Regarding claim 21, Modified Styrc discloses wherein the prosthesis (11) (Fig. 1) is a self-expanding prosthesis (see para. 0040 of Styrc).
Regarding claim 22, Modified Styrc discloses wherein the sinuous engagement section engages the suture through via. filamentary connection (33A) (Fig, 7 of Styrc) a catheter access port (retention opening (23A)) (Fig. 7 of Styrc) (para. 0074 and 0076 of Styrc) .   
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Styrc (US 2007/0233223) in view of Tan et al. (US 2012/0041472) [hereinafter Tan] and in further view of Heneveld (US 2015/0374359) .
Regarding claim 20, Modified Styrc discloses all of the limitations set forth above in claim 18 including the continuous suture actuation member having a sinuous engagement section. Modified Styrc further discloses wherein the sinuous engagement section (as taught by Tan – see rejection of claim 18 above) includes a plurality of teeth [the plurality of teeth is interpreted as the two curved portions forming the S-shaped hook) (see Fig. 6C of Tan). However, Modified Styrc fails to disclose wherein the plurality of teeth are angled toward the catheter end.
Heneveld teaches in the same field of endeavor of suture grasping devices comprised of an engagement section with a J-shaped hook (177) configured to retain and release suture (90). Heneveld further teaches that the hook (177) has an acute inner angle (E’) with respect to a central axis of the lumen (see Fig. 8) for the purpose of adequately retaining suture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify engagement section in Modified Styrc to include a hook with the inner acute angle of Heneveld in order to facilitate secure engagement of a suture and prevent the suture from slipping underneath the hook section (para. 0108-0109) and allow the teeth of Styrc to bend in the direction of the proximal suture, towards the proximal end of the catheter.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771